PER CURIAM.
Movant appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. We reverse and remand.
Movant was convicted of first degree murder, § 565.020.2, RSMo 1986, for which he was sentenced to life imprisonment without possibility of parole on June 19, 1987. His conviction was affirmed by this court in State v. Walker, 753 S.W.2d 44 (Mo.App.1988). On June 23, 1988, movant filed a pro se Rule 29.15 motion. The Office of the Special Public Defender was appointed to represent him on August 22, 1988. This office filed a Motion to Withdraw on February 3, 1989, after it was determined that a conflict of interest existed. A private attorney was then appointed to represent movant. No appearance was entered and no amended motion was filed. Pursuant to the State’s Motion to Dismiss, the motion court entered findings of fact and conclusions of law denying movant’s motion. This appeal followed.
Movant asserts that his right to “meaningful” review of his motion has been compromised by his motion counsel’s abandonment of him. We agree that in light of our supreme court’s opinion of Luleff v. State, 807 S.W.2d 495 (Mo. banc 1991), this cause must be remanded for additional proceedings. The record is clear that motion counsel failed to act in accordance with Rule 29.15(e) which required him to:
Ascertain whether sufficient facts supporting the grounds are asserted in the motion and whether the movant has included all grounds known to him ... counsel shall file an amended motion that sufficiently alleges the additional facts and grounds.
The cause is remanded to the motion court for the appointment of counsel. The court shall, if necessary, allow additional time for motion counsel to amend the pro se motion and the cause shall proceed anew according to the provisions of the rule.
Reversed and remanded.